Citation Nr: 1428747	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-32 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, Alabama


THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from June 1988 to November 1996.  

This appeal arose before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans' Affairs (VA) Medical Center in Tuscaloosa, Alabama.  

The Veteran testified before the undersigned at the VA Regional Office (RO) in Montgomery, Alabama (commonly called a travel Board hearing) in June 2012.   A transcript of that hearing is on file.  

The Board notes that in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  


FINDINGS OF FACT

The Veteran has a service-connected orthopedic disorder of the left knee for which he wears or uses a prosthetic or orthopedic appliance that tends to wear out or tear his clothing.  


CONCLUSION OF LAW

The criteria for an annual clothing allowance are met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(a)(1)(i) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's only service-connected disorder is a left knee disability.  That disorder was originally characterized as a left knee medial meniscus tear with osteoarthritis and was evaluated a noncompensably disabling from August 20, 2009; a temporary total rating (under 38 C.F.R. § 4.30) was in effect from October 6, 2009, until a 10 percent scheduler rating was resumed effective December 1, 2009.  That 10 percent rating remained in effect until the Veteran had a left knee replacement, for which a 100 percent rating was assigned beginning July 24, 2012 and remained in effect until a 30 percent scheduler rating was resumed effective September 1, 2013.  

Contained in Virtual VA is a February 2010 rating decision which reflects that an October 2009 VA examination observed that the Veteran walked with a mild limp.  He reported having left knee pain and decreased tolerance for exercise.  While there was no evidence of instability there was evidence of bony joint enlargement, crepitus, edema, and tenderness.  X-ray and MRI studies revealed some degenerative left knee changes and a probable complete tear of the proximal anterior cruciate ligament.  The next day he had a partial medial meniscectomy and anterior interval joint release.  

Contained in Virtual VA is an April 2010 rating decision which confirmed and continued a 10 percent rating for the service-connected left knee disability.  It reflects that a March 2010 VA examination showed that the Veteran reported having constant popping, swelling, pain, and tenderness of his left knee.  He was wearing a knee brace.  Upon examination there was crepitation but no grinding.  Range of motion was from zero (0) degrees of extension to more than 100 degrees of flexion (normal is 0 to 140).  There was evidence of pain throughout range of motion and there was reduced flexion of 0 to 105 degrees with three repetitions of movement.  There was no loss of movement with repetitive movement for extension.  X-rays showed mild degenerative change of the left knee.  The effect on daily activities were severe for chores, sports, exercise, and traveling and mild for dressing, shopping, and recreation.  

In the Veteran's VA Form 10-8678, Application for Annual Clothing Allowance, dated in April 2011 and received in June 2011, he reported that he used a metal knee brace for his left knee.  

The September 2011 Statement of the Case (SOC) reflects that the Veteran was last issued an "off-the-shelf" brace on April 26, 2010.  The appliance had a life expectancy of 6 to 8 months.  Thus, the clothing allowance request dated in April 2011 was denied.  It was noted that there was no history of repair of the brace (issued in April 2010) or that a request for a replacement appliance was received.  The Veteran had not presented any clothing to demonstrate wear and tear or that he still had or used any brace.  

At the travel Board hearing the Veteran's service representative observed that the SOC indicated that a knee brace had been prescribed in April 2010 for the Veteran's service-connected left knee disability.  However, it was indicated that that particular type of knee brace was only supposed to last 6 to 8 months.  However, the Veteran still used the knee brace up until at least the time that he was examined by the prosthetics department.  Thus, the knee brace was use during the entire time and had been prescribed by a VA physician for service-connected disability.  Page 3 of the transcript.  

The Veteran testified that he was issued a knee brace in April 2010 for his service-connected left knee disability.  He had had to use that brace for support continuously at work because his worked involved a lot of standing.  He had to stand for at least the majority of the day.  He also used the knee brace when he exercised, in an effort to control his weight, so that he did not have as much knee pain.  It was a metal brace with metal hinges on the sides and caused wear and tear on his clothing, i.e., his jeans.  Page 4.  He had used the brace almost every day since it had been issued.  More recently he had been given another type of brace, which used "Velcro."   Page 5.  It had been issued in December 2011 or January 2012.  Pages 5 and 6.  The reason he had been given a different type of brace was that the VA prosthetics department had a new style of brace and he was told to come to the VA prosthetics department for one of the new style of braces.  Prior to that he had continued to use the one he was previously given.  Page 6.  

The undersigned observed that the claim had been denied because the life span of the original brace had been only 6 to 8 months and the Veteran had not come in to replace it, until January 2012.  The Veteran testified that he had not been informed to come in to have the old knee brace replaced and he had not been informed that the knee brace originally prescribed had a limited life span.  Page 7.  He had not had the original knee brace replaced until a VA physician urged the Veteran to have it replaced because the new style of knee braces did not have metal stays on the sides; rather, they had Velcro.  The old braces with metal stays caused wear and tear on his pants but they had continued to work.  Pages 8 and 9.  

The Veteran's service representative stated that the premise of the denial of the claim was that the original knee brace had a reported life span of 6 to 8 month but that as long as it remained in working order, as was the case with the Veteran, the life expectancy or expected life span of the device was irrelevant.  Rather, as long as it remained functional for its use for a service-connected disability and also caused wear and tear because of the metal hinge, the legal requirements for a clothing allowance were met.  Page 10.  

Analysis

In pertinent part, a veteran is entitled to a clothing allowance if, because of a service-connected disability, a VA examination establishes that he wears or uses a prosthetic or orthopedic appliance that tends to wear out or tear his clothing.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(1)(i).  

Here, the actual reports of VA examinations of October 2009 and March 2010 are not on file.  However, the Board has no reason to doubt the accuracy of the results of those examinations as reported in the February and April 2010 rating decisions.  The latter examination establishes that the Veteran did wear a knee brace.  There is no dispute that the type of knee brace used by the Veteran caused wear and tear on his clothing.  The SOC in this case indicated that there was no evidence that the Veteran still used a knee brace.  However, thereafter, the Veteran's credible testimony at the June 2010 travel Board hearing was that he had continued to use the knee brace prescribed to him by VA in 2010.  Thus, with the favorable resolution of doubt as required by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, even if the knee brace prescribed outlived if normal life expectancy, the Veteran's continued use of it for his service-connected left knee disability establishes entitlement to an annual clothing allowance.  

In this case the Board does not find that the Veteran was ever provided the requisite notification of VA duties to notify him of what is required to substantiate a claim or of VA duties to provide assistance in claim substantiation, as mandated by the Veterans Claims Assistance Act of 2000 (VCAA).  However, in light of the favorable determination of this appeal, any such deficiencies are not prejudicial.  


ORDER

The claim for an annual clothing allowance is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


